PER OURIAM:
This cause will be transferred to the Supreme Court for the reason that in appellant’s motion to quash the execution, various constitutional clauses of this State and the United States, were set forth as entitling appellant to have the execution quashed. Inasmuch as the motion to quash was overruled, those constitutional questions were determined adversely to appellant, thus ousting this court of jurisdiction. It may be remarked that the main ground relied on for quashing the execution is that in the opinion of this court affirming the judgment, it mis-stated the facts about a certain matter, concerning which error is assigned. This matter , was a passage in the address to the jury of the attorney for respondent. We do not see how, even granting there is a slight mis-statement of the record, it would cut any figure, inasmuch as an objection was made to that portion of the charge, but no exception appears to have been saved. Indeed, the court admonished the attorney that what he said was improper. Exceptions were saved to some other remarks in the charge, but not to. that one, as far as we have been able to discover. The record is correctly recited in the appellant’s abstract in printing the motion to quash.
It is ordered that the cause be transferred to the Supreme Court.
All concur.